DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 08/30/2021, with respect to claims 1, 10, and 19 have been fully considered and are persuasive.  The Statement of Common Ownership filed 09/27/2021 for US PGPub 2016/0149205 is also noted. The rejection of claims 1, 10, and 19 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, 8-12, 15, 18-19 and 22 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: previously applied secondary prior art reference Akikusa (US PGPub 2015/0118555) teaches a porosity and theoretical density that provides a densified electrical network that provides excellent conductivity and improved battery performance [0015] with a positive electrode active material made of any one of LiFePO4 and Li(MnxNiyCoz)O2 [0012]. However, the porosity is specifically set to a small value of 10 to 30%, which corresponds to a theoretical density of 70 to 90%, so such a theoretical density does not render obvious the claimed theoretical density of 40-55%. 
Prior art reference US PGPub 2017/0256789 discloses a potential mixture of lithium metal oxide particles and lithium metal phosphate particles [0066], but the porosity is less than 10% or essentially made up of closed porosity, which corresponds to a theoretical density of 90 to approximately 100% [0066], so such a theoretical density does not render obvious the claimed theoretical density of 40-55%. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725